                                                                     1   Kenneth H. Brown (CA Bar No. 100396)
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, California 94111-4500
                                                                         Telephone: 415.263.7000
                                                                     4   Facsimile: 415.263.7010
                                                                         Email: kbrown@pszjlaw.com
                                                                     5          mmanning@pszjlaw.com

                                                                     6   Counsel to E. Lynn Schoenmann,
                                                                         Chapter 7 Trustee
                                                                     7
                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                     8                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                               SAN FRANCISCO DIVISION
                                                                     9
                                                                          In re:                                                          Case No.: 18-30002 (DM)
                                                                    10
                                                                                                                                          Chapter 7
                                                                    11    MARIYA SERGEEVNA RUCHKA
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                          NOTICE OF TRUSTEE’S MOTION FOR
                                                                    12                                         Debtor.                    (I) ORDER APPROVING SALE OF
                                                                                                                                          LAGUNA PROPERTY FREE AND
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                    CLEAR OF LIENS, SUBJECT TO
                                            ATTORNEYS AT LAW




                                                                                                                                          OVERBID; AND (II) APPROVING
                                                                    14                                                                    OVERBID PROCEDURES

                                                                    15                                                                    B.L.R. 6004-1 Disclosure:1

                                                                    16                                                                    *Premier Executive Lending LLC
                                                                                                                                          *George Washington Lending Corporation
                                                                    17                                                                    *Evergreen Advantage LLC
                                                                                                                                          *Oleg Morozov/ Remus Contractors Inc
                                                                    18                                                                    * San Francisco Dept. of Public Health
                                                                                                                                          Environment Health, Solid Waste Program
                                                                    19                                                                    * San Francisco Water, Power and Sewer
                                                                                                                                          Customer Services
                                                                    20

                                                                    21                                                                     Hearing Date:
                                                                                                                                           Date: May 31, 2019
                                                                    22                                                                     Time: 10:30 a.m.
                                                                                                                                           Place: U.S. Bankruptcy Court
                                                                    23                                                                            450 Golden Gate Ave., 16th Fl.
                                                                                                                                                  San Francisco, Courtroom 17
                                                                    24                                                                     Judge: Honorable Dennis Montali

                                                                    25

                                                                    26

                                                                    27
                                                                         1
                                                                           This list is for notice purposes only and is not an admission that the parties listed have valid liens on the Laguna
                                                                    28   Property being sold. The Trustee expressly reserves all rights to contest the priority, extent and validity of any liens
                                                                         asserted against the Laguna Property.

                                                                         DOCS_SF:101006.1 77352/001                                                                           NOTICE OF SALE MOTION
                                                                     Case: 18-30002         Doc# 147         Filed: 05/03/19         Entered: 05/03/19 17:00:15               Page 1 of 4
                                                                     1   TO: THE DEBTOR; UNITED STATES TRUSTEE; PREMIER EXECUTIVE LENDING
                                                                         LLC, GEORGE WASHINGTON LENDING CORPORATION, EVERGREEN
                                                                     2   ADVANTAGE LLC, OLEG MOROZOV/REMUS CONTRACTORS, INC., SAN
                                                                     3   FRANCISCO DEPT. OF PUBLIC HEALTH, SAN FRANCISCO WATER, POWER AND
                                                                         SEWER CUSTOMER SERVICES, AND ALL OTHER CREDITORS AND OTHER
                                                                     4   PARTIES IN INTEREST:

                                                                     5           PLEASE TAKE NOTICE, hereby given, that E. Lynn Schoenmann, trustee (“Trustee”) of
                                                                         the above-captioned chapter 7 estate of Mariya Ruchka, debtor herein (“Debtor”), intends to sell the
                                                                     6   real property of the estate commonly known as 1619 Laguna Street, San Francisco California (the
                                                                         “Laguna Property”) to Home Sweet Home Realty and Funding Inc. (the Debtor’s wholly owned
                                                                     7
                                                                         company) and Tatyana Zaytseva (collectively, the “Buyers”) for $2.3 million dollars, or to such
                                                                     8   approved overbidder, free and clear of the liens asserted by Premier Executive Lending LLC, George
                                                                         Washington Lending Corporation, Evergreen Advantage LLC, Oleg Morozov/ Remus Contractors
                                                                     9   Inc., San Francisco Dept. of Public Health Environment Health, Solid Waste Program, San
                                                                         Francisco Water, Power and Sewer Customer Services pursuant to 11 U.S.C. Sections 363(b)(1) and
                                                                    10   (f).
                                                                    11           Concurrently with the filing of this Notice, the Trustee is filing a motion, a memorandum of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   points and authorities, and declaration in support of her motion to sell the Laguna Property. Any
                                                                         interested party may review these documents by requesting a copy from the Trustee’s counsel,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Miriam Manning, at the address and telephone above, or by accessing the Court’s docket through
                                            ATTORNEYS AT LAW




                                                                         PACER.
                                                                    14
                                                                         The Laguna Property.
                                                                    15
                                                                                 Property of the bankruptcy estate includes a mixed use two-story building located at 1619
                                                                    16
                                                                         Laguna Street in San Francisco (the “Laguna Property”). The upstairs consists of a 4 bedroom, 3
                                                                    17   bath residence which had been previously occupied by the Debtor. The downstairs portion of the
                                                                         building consists of a commercial space, a portion of which is currently used as a residence by a
                                                                    18   tenant, with the remainder used by the Debtor.

                                                                    19           Evergreen Advantage LLC (“Evergreen”) is believed to hold the senior secured deed of trust
                                                                         against the Laguna Property securing a promissory note in the principal amount of $1.7 million.
                                                                    20   Evergreen claims that it is currently owed over $2.4 million on account of its secured promissory
                                                                    21   note. In February 2019, the Trustee after receiving no offers for the Laguna Property after many
                                                                         months of marketing, agreed to provide Evergreen with relief from the automatic stay. Evergreen
                                                                    22   has scheduled a foreclosure sale of the Laguna Property but has agreed to continue the foreclosure to
                                                                         allow the Trustee to negotiate with the Debtor and an investor for their purchase of the Laguna
                                                                    23   Property.
                                                                    24   The Purchase Offer, Subject to Overbid
                                                                    25           The Trustee has received an offer from Home Sweet Home Realty and Funding, Inc. (the
                                                                    26   Debtor’s wholly owned company) and Tatyana Zaytseva (collectively, the “Buyers”) for $2.3
                                                                         million dollars, subject to the overbid, on an AS-IS basis and on other terms and conditions as set
                                                                    27   forth in the San Francisco Purchase Agreement and related addenda.

                                                                    28

                                                                         DOCS_SF:101006.1 77352/001                                                        NOTICE OF SALE MOTION
                                                                     Case: 18-30002        Doc# 147   Filed: 05/03/19     Entered: 05/03/19 17:00:15        Page 2 of 4
                                                                     1           Evergreen has consented to the proposed sale at $2.3 million, subject to overbid, and has
                                                                         agreed to subordinate its lien in favor of the estate in the amount of $100,000 (the “Carve Out”) to
                                                                     2   allow the Trustee to receive the Carve Out through escrow at closing. The proposed sale is therefore
                                                                     3   a ‘short sale’ in that Evergreen will not receive payment in full on account of its lien and no
                                                                         distributions will be made to the holders of liens junior to that of Evergreen.
                                                                     4
                                                                                 The Trustee believes that the sale of the Laguna Property to the Buyers for $2.3 million,
                                                                     5   subject to overbid, free and clear of liens is fair and reasonable and in the best interest of the
                                                                         Debtor’s estate and should be approved.
                                                                     6
                                                                                 From the sale proceeds, the Trustee proposes to pay the following: (1) unpaid real property
                                                                     7   taxes due to the City and County of San Francisco, which the Trustee believes will be approximately
                                                                     8   $88,000; (2) transfer taxes in the approximate amount of $17,000; (3) other reasonable costs of sale
                                                                         (except broker’s commissions which are not applicable to this sale); (4) the Carve Out to the estate;
                                                                     9   and (4) Evergreen, who shall receive the balance of the sale proceeds.

                                                                    10         PLEASE TAKE FURTHER NOTICE that a hearing on the Trustee’s motion is scheduled
                                                                         for May 31, 2019 at 10:30 a.m. in the Courtroom of the Honorable Dennis Montali, 450 Golden
                                                                    11   Gate Ave., San Francisco, 16th Floor, Courtroom 17.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           PLEASE TAKE FURTHER NOTICE, hereby given, that local rule 9014-1 of the United
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   States Bankruptcy Court for the Northern District of California prescribes the procedures to be
                                            ATTORNEYS AT LAW




                                                                         followed in the event that a creditor or other party-in-interest wishes to object to the sale described
                                                                    14   herein. Any party who opposes the sale motion must file such opposition with the above-captioned
                                                                         Court and serve upon Trustee’s counsel of record, at the address indicated herein, at least seven (7)
                                                                    15   days before the actual scheduled hearing date, which with regard to this motion, would mean no later
                                                                         than May 24, 2019. Any opposition by lienholders -- Premier Executive Lending LLC, George
                                                                    16
                                                                         Washington Lending Corporation, Evergreen Advantage LLC, Oleg Morozov/ Remus Contractors
                                                                    17   Inc., San Francisco Dept. of Public Health Environment Health, Solid Waste Program and San
                                                                         Francisco Water, Power and Sewer Customer Services - is due no later than May 17, 2019.
                                                                    18
                                                                                                              OVERBID PROCEDURE
                                                                    19
                                                                                1.      The Trustee’s sale of the Laguna Property is subject to overbid. Anyone interested in
                                                                    20   purchasing the Laguna Property must submit a written overbid (an offer) and provide verified
                                                                         financial information evidencing their ability to perform on the sale contract, including the source of
                                                                    21
                                                                         funding for the purchase price, along with a deposit in an amount of no less than $64,500.
                                                                    22   Overbidders may risk losing all or a portion of their deposit if they are the Winning Bidder (defined
                                                                         below) but fail to close the sale. The deposit must be paid by a cashier’s check made payable to “E.
                                                                    23   Lynn Schoenmann, Trustee” and must be remitted, with the written overbid and financial
                                                                         information to the Trustee’s counsel, Miriam Manning of Pachulski Stang Ziehl & Jones at 150
                                                                    24   California Street, 15th Floor, San Francisco, California 94111 no later than May 28, 2019 at 5:00
                                                                         p.m.
                                                                    25

                                                                    26           2.     Overbids must be in the minimum amount of $2,330,000, plus 2.5% real estate
                                                                         commission (for a minimum overbid amount of $2,388,250), without any contingencies. The
                                                                    27   written overbid must specifically also state that: (i) the Laguna Property is being sold in its “as-is”
                                                                         basis, with no warranties of any kind and subject to all existing leases and tenancy occupancy, with
                                                                    28   the buyers assuming all liability for the tenant’s claims; and (ii) the sale shall be subject to

                                                                         DOCS_SF:101006.1 77352/001                                                          NOTICE OF SALE MOTION
                                                                     Case: 18-30002        Doc# 147    Filed: 05/03/19     Entered: 05/03/19 17:00:15        Page 3 of 4
                                                                     1   Bankruptcy Court approval and all disputes regarding the sale shall be adjudicated by the
                                                                         Bankruptcy Court.
                                                                     2
                                                                                3.      Any sale to any overbidder will be on the same terms as the Purchase Agreement with
                                                                     3
                                                                         the Buyers, except that the minimum purchase price must be $2,388,250 or greater.
                                                                     4
                                                                                 4.      If any prospective overbidder desires to inspect the Laguna Property prior to
                                                                     5   submission of an overbid or wants to obtain a form of offer for the overbid, they should contact the
                                                                         Trustee’s counsel, Miriam Manning at 415-263-7000. If any overbids and deposits are timely
                                                                     6   submitted, along with financial information evidencing the overbidder’s ability to close the sale, the
                                                                         Trustee will conduct an auction on May 30, 2019 at 2:00 p.m., either telephonically or at the
                                                                     7   Trustee’s counsel’s office. Any overbidder who submits a timely, written overbid and provides the
                                                                     8   Trustee’s counsel with the required deposit, and financial information evidencing his or her ability to
                                                                         close the sale, must participate in the overbid proceeding where bidding for the sale of the Laguna
                                                                     9   Property will begin with the amount of the highest, written, timely submitted overbid. The
                                                                         overbidding procedure will be conducted in minimum bid increments of $5,000.
                                                                    10
                                                                                 5.      The Trustee will select the bid, or combination of bids, at the conclusion of the
                                                                    11   auction that the Trustee believes to be the highest or best value for the Laguna Property (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         “Winning Bidder”). The Trustee reserves the right to select the best bid, even if not the highest bid.
                                                                    12
                                                                         The Winning Bidder must complete and sign all agreements or other documents with the Trustee
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   evidencing and containing the terms and conditions on which the winning bid was made before the
                                            ATTORNEYS AT LAW




                                                                         auction is concluded. If a Winning Bidder fails to consummate the purchase of the Laguna Property,
                                                                    14   the Winning Bidder’s deposit may be forfeited to the Trustee, and the Trustee specifically reserves
                                                                         the right to seek all available damages from the defaulting bidder.
                                                                    15
                                                                                 6.      In the event the Winning Bidder is different from the Buyers identified in this
                                                                    16
                                                                         Motion, the Trustee shall ascertain whether the Winning Bidder is an insider of the Debtor, whether
                                                                    17   the sale represents an arms-length transaction between the parties, made without fraud or collusion,
                                                                         and whether there has been any attempt by either party to take any unfair advantage of the other such
                                                                    18   that the Winning Bidder may be deem to be purchasing the Laguna Property in good faith pursuant
                                                                         to 11 U.S.C. § 363(m). The Trustee may seek to obtain these factual findings in any order approving
                                                                    19   the Motion that is submitted to the Court. The Court may, in its discretion, hold a separate hearing to
                                                                         make the findings required to approve the sale pursuant to § 363(m).
                                                                    20

                                                                    21           7.       The Trustee reserves the right to: (1) impose, at or before the auction, additional
                                                                         terms and conditions on the sale of the Laguna Property; (2) extend the deadlines from those set
                                                                    22   forth herein, adjourn the auction at the auction; (3) withdraw the Laguna Property, from sale at any
                                                                         time before or during the auction, and to make subsequent attempts to market the same; and (4)
                                                                    23   reject all bids if, in the Trustee’s sole and reasonable judgment, no bid is for a fair and adequate
                                                                         price.
                                                                    24

                                                                    25
                                                                         Dated: May 3, 2019                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                    26

                                                                    27                                                By: /s/ Miriam Manning
                                                                                                                         Miriam Manning
                                                                    28                                                   Counsel to E. Lynn Schoenmann,
                                                                                                                         Chapter 7 Trustee

                                                                         DOCS_SF:101006.1 77352/001                                                         NOTICE OF SALE MOTION
                                                                     Case: 18-30002        Doc# 147    Filed: 05/03/19    Entered: 05/03/19 17:00:15        Page 4 of 4
